WALLACE, JUDGE:
The claimant, Ralph Underwood, Jr., filed this claim against the respondent for the cost of correcting contamination of his water well located on his farm at Alma, West Virginia.
The claimant testified that the Department of Mines improperly plugged an abandoned gas well within one hundred yards of his house and water well causing gas to infiltrate into the well water. The abandoned well had been there for years but no problems occurred until the respondent caused the well to be plugged.
In order to secure an uncontaminated water supply, the claimant originally intended to put in a cistern but instead drilled a new well. This claim, which is not denied by the respondent, is for the cost of drilling the new well and installing a Culligan service to remove the taste of gas from the water. The costs submitted by the claimant consisted of $280.00 for casing and the cost of drilling the new well, $334.35 for installation of a pump and fixtures, and $1,140.00 for the Culligan service. The total cost being $1,754.35.
Chapter 22, Article 4, Section 19 of the Code of West Virginia provides:
“In any action for contamination or deprivation of a fresh water source or supply within one thousand feet of the site of drilling for an oil or gas well, there shall be a rebutable presumption that such drilling, and such oil or gas well, or either, was the proximate cause of the contamination or deprivation of such fresh water source or supply.”
The Court is of the opinion that liability exists on the part of the respondent and finds that the claimant is entitled to a recovery of $1,754.35.
Award of $1,754.35.